OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                         P.O. BOX 12308,CAPITOL STATION, AUSTIN, TEXAS 78711

             OFFICIAL BUSINESS                                       r                               cy


             STATE OF TEXAS                             S« |                                     & S4 ?, __
            PENALTY FOR
                                                                                                 02 1M                       $ Q0.265
  8/20/2014 PRIVATE USE     Eg
  MOSQUERA, RODRIGO fTr. Ct N<* 2C                                                               MAILED FROM ZIPC<p@_?|5H>6-13
  On this day, the Appellant's Pro Se petition fpi>discretionary review has been
  refused.
                                                                                                                        Abel Acosta, Clerk

                                       RODRIGO MOSQUERA
                                       1514W.OLMOS
                                       SAN ANTONIO, TX 78201
                        NIXIE ••••                     ?&;           '5-E-      1                          •&-i'0.B ••/•^•'e'^,i-5'
                                                   RETURN                TO         SENDER
                              NOT           DELIVERABLE                             AS ADDRESSED
                                              UNABLE TD                             FORWARD

                                 7 8 7 IIZBo 8© a                                   * 2 0 5 3 - 65 Z 7 i -2.1 - 3 S
                              1 I I I I 1 1 I . !1 I   11   1   11   1(11   I   111   1 I I 11   I   III      1     I    I   ill   1
,CAWBS3B     i'B2i            1 1,iiv^i->-MlVl!-l'M,M!MMMMli-i!»",MnM,,ll!llfl-iTlMi|»iU)-M